WiNslow, J.
It is manifest that the justice completely lost jurisdiction of the case after the first adjournment by not entering on his docket the time and place to which the ■case was adjourned. Brahmstead v. Ward, 44 Wis. 591. The plaintiff’s imprisonment after this adjournment was without warrant of law, there being no action then pending. The circuit judge so charged the jury, and the charge ■was plainly right.
It is claimed that this defect or loss of jurisdiction was Avaived by the appearance of the plaintiff, without objection, on the 4th of August. Conceding that such a jurisdictional error might be waived in a criminal case by an appearance without objection, it is very certain that the appearance must be a voluntary one to have such an effect. In this case the appearance on August 4th cannot be called voluntary. He had been compelled to give bond and deposit money to secure his appearance, and he was compelled to appear in order to avoid default on his bond and loss of the money deposited. Such an appearance is substantially coerced. It would be a misnomer to call it vol-*370untarj. It is said that the constable was protected by valid process. He neither pleads nor shows in evidence any process after the first warrant.
The damages do not seem excessive. We see no error in respect thereto.
By the Court.— Judgment affirmed.